Citation Nr: 0429878	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  98-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a chronic skin 
disorder to include atopic eczema.

2. Entitlement to service connection for a chronic stomach 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to August 1980 
and from October 1984 to February 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) that denied service connection for a respiratory 
disorder, a chronic skin disorder, a chronic stomach 
disorder, and hypertension.  In February 1998, the veteran 
submitted her notice of disagreement with the January 1998 
rating decision regarding the issues of service connection 
for a respiratory disorder, a chronic skin disorder, and a 
chronic stomach disorder.  In April 1998, the RO issued the 
statement of the case; shortly thereafter, the veteran 
submitted her Substantive Appeal.  In June 1998, the veteran 
was afforded a personal hearing before an RO hearing officer.  
In June 2004, the RO established service connection for 
bronchial asthma, claimed as respiratory problems due to 
undiagnosed illness and assigned a 10 percent evaluation.  
The veteran has been represented by the Disabled American 
Veterans.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on her part.




REMAND

In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim under any theory of 
entitlement serves to trigger VA's duty to assist under all 
theories of benefit entitlement.  For example, a claim for 
direct service connection entitled the veteran to 
investigation of secondary service connection or presumptive 
service connection for the disorder in question.  

In this case, the veteran has asserted on appeal that she is 
entitled to service connection based on disabilities due to 
undiagnosed illnesses, which occurred during her active 
service in the Persian Gulf.  With respect to her chronic 
skin condition, the examiner diagnosed the veteran with 
atopic eczema and opined that her skin condition was not due 
to an undiagnosed illness (see September 2003 VA 
examination).  The examiner, however, did not determine the 
etiology of the veteran's eczema.  The record shows that the 
veteran was exposed to petrochemical fumes, dust and sand in 
the Persian Gulf (see VA treatment record dated in July 
1996).  As indicated above, VA has the duty to assist the 
veteran under all theories of benefit entitlement, including 
direct service connection.  Therefore, to resolve this issue 
on appeal, the Board finds that VA should assist the veteran 
in obtaining a nexus opinion that determines the etiological 
relationship between the veteran's skin disorder and her 
exposure to environmental irritants during active service.  
See Caluza v. Brown  7 Vet.App. 498, 505 (Vet. App. 1995) 
(evidence of medical evidence showing a relationship between 
the in-service and post-service disabilities is necessary to 
substantiate the claim).

Regarding the veteran's chronic stomach disorder, VA examiner 
opined that the patient's multiple symptoms since her service 
in Persian Gulf should not be considered as an undiagnosed 
illness, but rather a manifestation of an chronic 
psychophysiological gastrointestinal (GI) reaction - a 
collection of GI symptoms associated to emotional problems.  
The examiner further noted that in the veteran's case, the 
emotional problems are manifested principally by episodes 
highly suggestive for irritable bowel syndrome.  The 
examiner, however, did not determine the etiological 
relationship between the veteran's current irritable bowel 
syndrome and her multiple in-service complaints of and 
treatment for stomach problems (see service medical records 
dated between March 1985 and October 1991).  As indicated 
above, VA has the duty to assist the veteran under all 
theories of benefit entitlement, including direct service 
connection.  Therefore, to resolve this issue on appeal, the 
Board finds that VA should assist the veteran in obtaining a 
nexus opinion that determines the etiological relationship 
between the veteran's chronic stomach disorder and her in-
service complaints of and treatment for stomach problems.  
See Caluza v. Brown  7 Vet.App. 498, 505 (Vet. App. 1995). 

Under the circumstances, this case is remanded for the 
following:  

1.  As part of VA's obligation to fully comply with 
the notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004), the RO 
should ask the veteran to provide any evidence in 
her possession that pertains to the claims.

2.  Copies of VA clinical documentation regarding 
treatment for her chronic skin disorder and/or 
chronic stomach disorder after February 1998, if 
any, should be associated with the claims file.  
The veteran was/is primarily treated at the St. 
Croix VA Clinic.

3.  Once the above development is completed, the RO 
should send the claims folder to VA examiner(s) for 
review to determine the etiology of the veteran's 
chronic skin disorder and chronic stomach disorder.  
The examiner(s) should include a complete rationale 
for all opinions and conclusions expressed.

(1) The examiner should advance an opinion 
addressing the following questions:  Is it more 
likely than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that the 
identified chronic skin disorder
?	Had its onset during active service;
?	Is etiologically related to the in-service 
exposure to petrochemical fumes, dust or sand;
?	Is etiologically related to the diagnosis of 
mild erythema noted on the service entry 
physical examination; or
?	Is in any other way causally related to her 
active service?

(2) The examiner should also advance an opinion 
addressing the following questions:  Is it more 
likely than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that the 
identified chronic stomach disorder
?	Had its onset during active service;
?	Is etiologically related to her in-service 
complaints of and treatment for stomach 
problems;
?	Is etiologically related to the in-service 
exposure to petrochemical fumes, dust or sand; 
or
?	Is in any other way causally related to her 
active service?

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  Using language such as "may or 
might have caused" or could have caused" is 
not acceptable for the purposes of this 
examination. 

4.  Thereafter, readjudicate the claims for service 
connection for a chronic skin disorder and chronic 
stomach disorder.  If the claims remain denied, 
provide the veteran and her representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on her claims, 
including a summary of the evidence and discussion 
of all pertinent legal authority, including 
38 C.F.R. § 3.317.  Allow an appropriate period for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


